Case 1:19-cr-00535-MSK-GPG Document 149 Filed 05/11/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   CASE NO. 19-cr-535-5-MSK



   UNITED STATES OF AMERICA,

                 Plaintiff,

   v.

        1. OMAR BRICENO-QUIJANO,
        2. OFELIA LOPEZ,
        3. LUIS ALBERTO IBARRA-TADEO,
        4. ROMEO LUJAN,
        5. ANGELINA MAESTAS,
        6. JOSEPH DAVIS,
        7. NAOMI VAUGHN,
        8. JONTE LEFLORE,
        9. DUSTIN DEBARRIS,
        10. STEVEN KEITH JONES,
        11. FRANK ARROYO,
        12. AMANDA LEE SUMPTER, and
        13. NICOLE WICKMAN,

   Defendants.




                              CJA NOTCE OF ENTRY OF APPEARANCE




   Maeve E. Goodbody hereby enters an appearance as CJA counsel on behalf of the
   defendant, Angelina Marie Maestas, and further requests a copy of discovery, pursuant
   to the Federal Rules of Criminal Procedure.

          Dated this 11th day of May       2020.
Case 1:19-cr-00535-MSK-GPG Document 149 Filed 05/11/20 USDC Colorado Page 2 of 2




   ____________________________________
   Maeve E. Goodbody
   101 S. 3rd St. #260
   Grand Junction, CO 81501
   (970) 697-1067
   Email: maeve@goodbodylawfirm.com

                              CERTIFICATE OF SERVICE
          The undersigned does hereby certify that a true and correct copy of the above
   and foregoing ENTRY OF APPEARANCE was duly served by e-filing using the ECF
   system on May 11, 2020 to:

         Zachary Phillips, Assistant United States Attorney
         (Zachary.Phillips@usdoj.gov)


                                                                  s/MEG
                                                          ___________________________________
